    Case 1:18-cr-20685-KMW Document 440 Entered on FLSD Docket 07/12/2021 Page 1 ofks7
                                                                                                      Jul 12, 2021

                                                                                                              miami




                                     UNITED STA TES DISTR IC T C OU RT
                                     SOU TH ERN DISTRICT OF FLO RIDA

                                   CASE NO .18-CR-20685-W 1LL1AM S(s)(s)                                          .
t                                                  18U.S.C.j1956(h)
                                                   18U.S.C.j1957
                                                   18U.S.C.j982(a)(1)
          UM TED STA TES OF AM ERICA

          VS.

          CARM ELO ANTONIO URDANETA AQUI,
                 D efendant.
                                                         /

                                  SECO ND SUPERSEDING IN FO RM ATIO N

                 The United States chargesthat:

                                   Conspiracv to Com m itM onev Launderine
                                               (18U.S.C.j1956(h))
                 Beginning in oraround 2012,and continuing through in oraround 2017,in M iam i-Dade

          County,in the Southern D istrictofFlorida,and elsewhere,the defendant,

                                  CARM ELO ANTONIO URDANETA AQUI,
          did know ingly and w illfully com bine,conspire,confederate,and agree w ith otherpersons,known

          and unknow n to theU nited States,to violateTitle 18,United States Code,Section 1957,thatis,to
     '.
          know ingly engage in a m onetary transaction by,through,and to a financialinstitution,affecting

          interstateand foreign commerce,in criminally derivedproperty ofavaluegreaterthan $10,000,
          such property having been derived from specified unlaw fulactivity,in violation ofTitle 18,United

          StatesCode,Section 1957.

                 Itisfurtheralleged thatthe specified unlaw f'ulactivity is:
Case 1:18-cr-20685-KMW Document 440 Entered on FLSD Docket 07/12/2021 Page 2 of 7




                   (a)      A felonyviolationoftheForeignCorruptPracticesAct,inviolationofTitle
    15,U nited States Code,Section 78dd-3,and

                   (b)      An offenseagainstaforeign nation involvingbriberyofapublicofficial,
    and the m isappropriation,theû,and embezzlem ent of public funds by and for the benefk of a

    public oftk ial.

                       A1linviolationofTitle18,UnitedStatesCode,Section 195609.
                                            FOR FEITURE
                                         (18U.S.C.j982(a)(1))
           TheallegationsofthisSecond Superseding Inform ation arere-alleged andby thisreference

    fully incop orated herein forthepurpose ofalleging forfeitureto the United StatesofA m ericaof

    certain property in which the defendant,CARM ELO ANTONIO URDAM TA AQIJI,hasan
    interest.

           UponconvictionofaviolationofTitle18,UnitedStatesCode,Section1956(h),asalleged
    in thisSecond Superseding Inform ation,thedefendantshallforfeittotheU nited StatesofA m erica

    any property,real or personal, involved in such offense, and any property traceable to such

    property,pursuanttoTitle18,UnitedStatesCode,Section982(a)(1).
           Theproperty subjectto forfeitureasaresultofthealleged offense includes,butisnot
    lim ited to,the follow ing:

                         Realproperty located at 18555 CollinsAvenue,U nit2205,Sunny IslesBeach,

                         Florida 33160,UN ITED STA TES;

                         Realproperty located at225 27th Street,Apt.A ,M iam iBeach,Florida 33140,

                         UN ITED STATES;

                iii. Real property located at 225 27th Street,Apts.B-F,M iam i Beach,Florida

                         33140,UN ITED STATES;and
Case 1:18-cr-20685-KMW Document 440 Entered on FLSD Docket 07/12/2021 Page 3 of 7




                               iv.                  A llassets on depositin accountnum ber C113008609106086470003 atBanca

                                                    Zarattini& Co.in Lugano,SW ITZERLAND held in the nam e of Ville Flor

                                                    Holding SA .

              Inaddition,'
                         theproper,
                                  tysubjecttoforfeitureasaresultoftheallegedoffenseincludes,but
    isnotlim itedto,ia sum tbf$49,
                                 '265,050.85 inU.S.currency,which sum representsthevalueofthe
                                                     >            .v
                                                                   .


    property invblvedèintthe
                          zr
                             offehseofconvictionthatthedefendantobtained in accountshecontrolled
                               ..                        .,



    andmaybes
            r
              otlgilt'
                     as.
                       a fùffeituremoneyjudgment.
                           . .
                                   j.)
                                     ë.                  ,'
           Ifany   pmpe.r
               u..,;2
                         ty.sùbjedj
                           .
                        .:(.(
                                  toforfeiture,asaresultofanyactoromissionofthedefendant'
                                                                                        .
              : . ..
                   (
              ,
              .        . ,;           .'
                                       a. '
                                          pcanribtabe located upon theexercise ofdue diligence,
              ''
              i',. b.'L
               '      haSlbeentiaésferredorsoldto,ordepositedwith,athirdparty,
                      1    '           '

                                                                  ,    .


                       :?.) 'c-                 :'
                       .                        .   !
                                                    h% (
                                                    '  b.eerrplacedbeyondtheJ'urisdiction oftheCourq
                               '
                                   S::.:.                     .   . . ..
                   '
                    .      '
                           L
                           f :.d.;:hasnbeen substantially dim inished in value,or

                                      .
                                      ,;
                                       e Llzas.''
                                            .   been 'tommingled with otherpropelty which calmotbe divided without
          .   'rf.                                                .. . <
              :
                  2  .
                  -,:.
                     ;
                           :              .
                                           .
                                                '
                                                èt
                                                 i-
                                                  lîft
                                                     qcult:, '
                                                             .
    theU nited Statesshallbe ehtitled to forfeiture ofsubstitute property undertheprovisions ofTitle

    21,UnitedàtatesCode,Sedion'85341$,asincorporatedby Title 18,UnitedStatesCode,Section
              :. ''I
                   C.

                   .
    982(b)(1).
             ')y
               k
               '
               .
Case 1:18-cr-20685-KMW Document 440 Entered on FLSD Docket 07/12/2021 Page 4 of 7




             All.pursuantstoTitlea
                                 l'8,UnitedStatesCode,Section982(a)(1)andtheproceduressetforth
    in Title 21,United States Code,Section 853,as incop orated by Title 18,United States Code,

    Section982(.b)(1).                    ,'



                                          /d>           .
                                                            .                     &      . g.
      XJ JAN TO
      .               ' ,NZALE              z.                                    D AN IEL S.IQAHN
      ACTING 'IJN ITED LSTAT ES A TTORN EY '                                      A CTIN G CH IEF,FR AU D SECTION
                                         .( J                                     CIUM INAL D IV ISION
            .
              ,                                                                   o spxlc u sx T oy JLJSTICE
              '.: ,.                                            '
                                                                .&
                                                                 :   ..
                . *-.      -   r   z,.                           .    1.
          u... ,>
              =                /'
                                .
                                 y .. :
                                      .
  BY:          -                                                                BY: A     zq.
      K T L .'i  t HEIG R                                                         PAUL A .H AYD
      ASSISTA NT C
                 U NITED tSTATES ATTORN EY                                        TRIAL AU ORN EY

                        J.                                  ,'(1' '''




                                                .
                       . .                          .                     ,.:



                  ..z ,..r'

               4't.




                      I
                  '-z.'.




                                   t




                                                                          4
                                                                                                                    :
                                                                                                                    I
                                                                                                                    :
 Case 1:18-cr-20685-KMW Document 440 Entered on FLSD Docket 07/12/2021 Page 5 of 7
                                       UNITED STATESDISTRICT CO IJRT
                                       SO UTH ERN D ISTRICT O FFLO RIDA

  UM TEDSTATESOFAG RICA                             CM ENO.18-CR-20685-W ILLIAMS(s)(s)
   V.
   CARMELOANTONIO URDANETAAQUI,                     C ERTIFICATE OF TR IAL ATTO RNEYA
                                                    Superseding CaseInform ation:
                             Defendant/
    CourtDivision:tselectOne)                       Newdefendantts) I
                                                                    --IYes I-
                                                                            Z-INo
    I'
     Z Miami N KeyWest N FTL                        Numberofnewdefendants
    N WPB N FTP                                     Totalnumberofcotmts   1
        1.1havecarefully considered theallegationsoftheindictm ent,thentlmberofdefendants,thenum berofproG ble
          witnessesand thelegalcom plexitiesoftheIndictment/lnform ation attachedhereto.
        2.1nm aware thattheinform ation supplied onthisstatem entwillbereliedupon bytheJudgesofthisCourtin
          settingtheircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedyTrialAct,
          Title28 U.S.C.Section 3161.
        3.lnterpreter:(YesorNo)Yes
          Listlanguageand/ordialect Spanish
        4.
         'Thiscasewilltake 0 daysforthepr iestotry.
        5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow :
             (Checkonlyone)                           (Checkonlyone)
         1 0to5days               Nz                   Petty              (71
         11 6to10days             (71                  Minor              EEI
         1II l1to20days           g7l                  Misdemeanor       -EEI
         IV 21to60days            Eql                  Felony             rz
         V 61daysandover          EqI
        6.HastlziscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) Yes
           Ifyes:JudgeKathleen M .W illiams         CaseNo. 18-CR-20685-W lLLlAMS                          '
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)Yes
           lfyes:MagistrateCaseNo. 18-mj-03119-EGT
           Relatedm iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo)
        7. Doesthiscase originatefrom am atterpendingin theCentralRegionoftheU.S.Attorney'sOffice priorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscmse originatefrom am atterpendingin theNorthern Region oftheU.S.Attorney'sOffice priorto
           Augtzst8,2014(M ag.JudgeShaniekMaynard?(YesorNo) No
        9. Doesthiscmse originatefrom am atterpendingin theCentralRegionoftheU.S.Attorney'sOfficepriorto
           October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No

                                                                               -T

                                                                          k/
                                                                  KURT LU NKEN HEIM ER
                                                                 AssistantUni
                                                                            ted States Attorney
                                                                 CourtID No.     A5501535
*penaltySheetts)attachd                                                                            REV 3/19/21
Case 1:18-cr-20685-KMW Document 440 Entered on FLSD Docket 07/12/2021 Page 6 of 7




                             IJN ITE D STA TES D ISTR ICT CO U R T
                             SO UT H ER N D ISTR ICT OF FL O RID A

                                        PEN M TY SHEET

    D efendant'sN am e:Cnnnelo A ntorlio U rdaneta A qui

    CaseNo: 18-CR-20685-W 1LL1AM S(s)(s)
.   Count//1:

    Conspiracv to Com m itM onev Laundering

    Title 18.United StatesCode.Sections1956(h)and 1957

    *M ax.Penalty:Ten (10)years'imprisonment




     WR efersonly to possible term of incarceration,does not include possible lines,restitution,
              specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 1:18-cr-20685-KMW Document 440 Entered on FLSD Docket 07/12/2021 Page 7 of 7



 AOi55(Rev.01/09)Waivvbft
                        anl
                          lnistemere

                             .         z
                                       :'
                                        '.
                                         U NITED STATES D ISTRICT COURT
                                                    ,..   .

                                                           :  ,  srtjw
                                                    :.
                                                     kJ SouthernDistrictofFlorida

               Unitedis&-ttesrof:
                                Avnerica
                                 2
                                 V.              '                                          CaseNo. 18-CRu20685-WILLlAMS(s)(s)
                                                S

           CarmeloA'htofliéz
                           u rdqe tà
                                   'Aqtii,
                             jogggggLyj
                                   .
                         l                 .
                         .       . '
                     t..           .y.'u2;.
                                          ::)
                                            .).
                                              'qi
                                              j;j.g
                                                  .j..
                                                   -.
                                                    Rk
                                                     .
                                                      x.
                                                       .1
                                                      y.
                                                       :
                                                       q.
                                                        j'
                                                         w c.y..
                                                         .
                                                         t     l.    o jy.tA
                                                                , jly,     .q
                                                                            'Nsz
                                                                               j.,j
                                                                               -
                                                                               '
                                                                               .  xq
                                                                                   b'jc7.
                                                                                        T
                                                                                        ''Ny'
                                                                                            R'N
                                                                                              'ijn

       IundùrstandllheThàe . been
                                '''accliseit'ofoneçorrzoiéLoffanO spgnishableby impHsonmentform örethan one
                                                                          .

 year.Iwasadvisedfappelrdàztttb.frm #',
                                      'hR'
                                         1zG andrlhfit
                                                     pntur
                                                         'ù.of.'
                                                               tI+w
                                                                  .''bposed chargesagainstme.
                                                                           .


                                                                                                    '
         Afterrecùivlg'
                     .. ,
                     .
                        s
                        tH'
                        ' sy
                           'a.dv.icfg
                                    :.,
                                      l1Aé'
                                      e  ../
                                           .
                                           ,.omy,
                                            . . .  -. tlolmoséct.
                                                                ïtiim i
                                                                   .   by.ihdidmentandconsentto prosecutionby
                                                                                   .            .. .        .
 i)
  n12
    -
    O1Tnai
         :i
          .
          '
          I:)
            12
             1.     ih
                     '        '                   ' -''              ,*
                                                                      ':'
                                                                                       .   ;= '


 Date'
     .W t'zy .
             O% ?
                ..rZ '
                     %Z,
                       /
                                                                                                                             fr/n
                                                                                                                                trlltftlllf'
                                                                                                                                           s:i
                                                                                                                                             lrpltl/lfre

                                                                               .
                                                                               ..           ..,....
                                                                                                  7..,.,.                                     &          .z-zr -/ -e
                                                                                                                 kl/
                                                                                                                   fll/ltltltrq(!/-fftr
                                                                                                                                      a/-
                                                                                                                                        tTlltft7?lt'
                                                                                                                                                   .
                                                                                                                                                   çtïttqtl-
                                                                                                                                                           ''tr
                                                                                                                                                              l/
                                                                                                  ..              MARTIN D* LUCA,ESQ.
                                                                                                                Pri
                                                                                                                  llledntprlcofdKetdqnt'
                                                                                                                                       sattonkcy


                                                                                                                             zlf#'ge'
                                                                                                                             -      ssi
                                                                                                                                      gnàtttre


                                                                                                                  .  /Iltfé;(l'
                                                                                                                              1rJ7?-
                                                                                                                                   f??tçt
                                                                                                                                        zl?1tz?1,tîtïll.il
                                                                                                                                                         .t
                                                                                                                                                          .itvl6t
